NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                           JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILLIP T. CHARLESTON, named Phillip            No.    20-16367
T Charleston - El,
                                                D.C. No. 2:20-cv-00878-JAT-ESW
                Petitioner-Appellant,

 v.                                             MEMORANDUM*

WILLIAM W. LOTHROP, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Phillip T. Charleston appeals pro se from the district court’s order

dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Stephens v. Herrera, 464 F.3d 895,

897 (9th Cir. 2006), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Charleston contends that the Bureau of Prisons (“BOP”) is improperly

executing his sentence by including 84 months for Count 2, which had been

dismissed. The record shows that, at the government’s request, Count 2 was

reinstated six days later and Count 3 was instead dismissed. The record further

shows that the jury convicted Charleston of Count 2 and the district court imposed

an 84-month sentence thereon. The judgment has not been vacated or amended to

change the 84-month sentence. Therefore, the BOP is correctly executing a valid

judgment and the district court properly denied § 2241 relief. See United States v.

Wilson, 503 U.S. 329, 335 (1992) (“After a district court sentences a federal

offender, the Attorney General, through the BOP, has the responsibility for

administering the sentence.”).

      This court lacks jurisdiction to consider Charleston’s constitutional

challenge to the reinstatement and conviction on Count 2 because it was not

certified for appeal. See Beaty v. Stewart, 303 F.3d 975, 984 (9th Cir. 2002)

(“Courts of Appeals lack jurisdiction to resolve the merits of any claim for which a

COA is not granted.”); see also Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir.

2001) (order) (holding that a successive § 2255 motion disguised as a § 2241

petition requires a COA). Insofar as Charleston seeks reconsideration of this

court’s denial of a COA as to that claim, it is denied.

      AFFIRMED.


                                          2                                     20-16367